In this proceeding to discipline respondent upon charges of professional misconduct, respondent has submitted an affidavit dated August 24, 1983, in which he tenders his resignation as an attorney and counselor at law (see 22 NYCRR 691.9). Respondent was admitted to practice by this court on October 26, 1932. The respondent states in his affidavit that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implication of submitting his resignation; and he acknowledges that he could not successfully defend himself on the merits against the charges contained in the petition. The petition charges respondent with accepting $300,000 from his client, said moneys to be invested for the client; thereafter commingling said funds with his own; and when the client demanded a return of her money, failing to do so. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name be struck from the roll of attorneys and counselors at law effective forthwith. Mollen, P. J., Lazer, Mangano, Gibbons and Weinstein, JJ., concur.